Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/844,087 application filed on April 9, 2020.  Claims 1-10 are pending and have been fully considered.  All claims are directed toward an apparatus.
Claim Interpretation
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
In the patentability analysis of these apparatus claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited liquid juice and blended juice, for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus rather than structural components of the apparatus.  
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Objections
Claim 2-4 is objected to because of the following informality:  The preposition ‘to’ appears to be missing after ‘element.’
Claims 3 and 4 depend on claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 states: “A fluid separation apparatus, the apparatus comprising:
a container for capturing liquid juice separated from blended juice.”
Since juice is typically in liquid form, the difference between ‘liquid juice’ and ‘blended juice’ is unclear.  Assumedly, blended juice is also a liquid.  
The specification in the Abstract, [0006] etc. also uses the phrase “blended juice.”  However, [0005] and [0014], for example, mention removing fibrous material from blended juice, where blended juice is apparently juice mixed with fruit fibers or fibrous materials.  Perhaps this is the intent of the claim language?  Thus, there may be some inconsistency in the specification, and particularly between the specification and the claim language.
This apparent inconsistency between the claim language and the specification renders the claim language indefinite.  There should be correspondence between the specification and claims so that the meaning of terms and phrases may be ascertainable by reference to the specification.  That is, claims that are inconsistent with their supporting specification or the prior art cannot be considered reasonably particular and distinct, even though the terms of the claims may seem definite.  MPEP §2173.03.
Claims 2-10 depend on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US20060191425).
Note that these are apparatus claims.  In the patentability analysis below, the italicized portions represent functional aspects, whereas the bolded portions represent structure.  
Regarding claims 1 and 2, Chang discloses a fluid separation apparatus (Abstract, Figs. 2 and 4), the apparatus comprising:
	a container 3 for capturing liquid juice separated from blended juice;
	a filter basket 5 supported by the container, the filter basket having an upper portion that engages with the container and a cylindrical extension portion 53 that extends from the upper portion ([0003], [0054];
	a filtering device 4 that can extend into and through the filter basket, the filtering device is supported by the filter basket at a top end and has a bottom end that extends past the cylindrical extension portion of the filter basket ([0003], Fig. 2); and
a press assembly 7 having a rod element with a handle (Fig. 2) disposed on a first end of the rod element and a press disposed on a second end of the rod element.
	Additional Disclosures Included: Claim 1: The fluid separation apparatus further comprising a lid 6 having an opening 61 disposed therein for the rod element be slidably disposed therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US20060086674) in view of Liu (US20060021524).
In the patentability analysis below,  The analysis considers the alternate concepts of the various potential embodiments in a particular reference.
Regarding claims 1-3, Morgan discloses a fluid separation apparatus (Abstract, Figs 1-4), the apparatus comprising:
	a container 38 for capturing liquid juice separated from blended juice ([0022], [0026]);
	a filter basket 46, 56 supported by the container, the filter basket having an upper portion that engages with the container and a cylindrical extension portion that extends from the upper portion ([0023]-[0029]); and
	a filtering device 68, 72 that can extend into and through the filter basket, the filtering device is supported by the filter basket at a top end and has a bottom end that extends past the cylindrical extension portion of the filter basket ([0024], [0026], [0027]); and
Therefore, Morgan discloses the claimed invention, except
a press assembly having a rod element with a handle disposed on a first end of the rod element and a press disposed on a second end of the rod element.
Liu discloses a plunger device for use with a beverage press having a screen for filtering fines from an infused beverage with a flexible seal that is compressible to function properly in different sized containers (Abstract).  Typical beverage presses include some type of container or vessel and a complementary shaped plunger having a strainer formed on one end where the plunger shaft is typically provided through a removable lid and has an exterior-side knob or handle to assist a user in moving the plunger up and down ([0003]).  The plunger device 10 may include a shaft 11 having a handle or knob 12 at one end and a strainer 14 and seal 20 at the other end ([0031]).  This Liu arrangement is structured as a press assembly as claimed.
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to include a press assembly having a rod element with a handle and a press on a first and second end respectively as a traditional and effective method of pushing solid-liquid blended material to separate the solids from the liquid through an associated filter device as illustrated and suggested by Liu ([0004], [0009], [0042]). 
Additional Disclosures Included: Claim 2: The fluid separation apparatus further comprising a lid having an opening disposed therein for the rod element to be slidably disposed therein (Figs. 1-6); Claim 3: The lid has a ridge portion extending from a bottom side of the lid, the ridge portion having a circumference less than an outer edge of the lid and a protrusion disposed from an outer side of the ridge portion to frictionally engage an upper rim part of the upper portion of the filter basket (Figs. 1-6, where protrusion would engage with filter basket in the combination; alternately, it would have been obvious to suitable fit the components together for proper closure).

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US20060086674) in view of Liu (US20060021524), as applied to claim 1 and 3 above, further in view of Lown (US 20170127696).
Regarding claims 4-6, Morgan and Liu combined discloses or suggests the fluid separation apparatus of claim 3 except wherein an inside part of the upper rim part of the upper portion of the filter basket includes a recessed area to matingly engage with the protrusion disposed on the ridge portion of the lid.
However, fitting respective parts together whether by use of a ridge, flange, protrusions etc. is well known in the art.
Also, Lown discloses a method for brewing and chilling a brewed beverage such as tea that includes brewing the beverage, combining the brewed beverage with a chilling medium, and covering the combined brewed beverage and chilling medium with an air-tight lid assembly to form an airtight seal (Abstract, Fig. 1).  A rim 105 defines an open top portion 109 of a pitcher, jug or bottle (brewing pitcher) 102 [0019].  In some embodiments, the rim may have formed thereon container threads 107 for mounting and securing the brewing pitcher 102 to a lid, for example, reclosable lid or cover 108 (Id.).  In one embodiment, a brewing pitcher may be designed such that the top rim 105 of the pitcher 102 may be force fit into a corresponding portion of the lid assembly 104 designed to receive the rim 105 ([0020]).
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to structure the apparatus as claim, wherein an inside part of the upper rim part of the upper portion of the filter basket includes a recessed area to matingly engage with the protrusion disposed on the ridge portion of the lid, as a traditional means of engaging the part and producing a suitable seal.
Additional Disclosures Included: Claim 5: The fluid separation apparatus of claim 1 wherein the upper portion of the filter basket includes a flange element that extends inward from an internal side of the upper portion of the lid (claim 4 analysis, where a flange element is traditional such that it would have been obvious to include a flange element as necessary to provide a suitable fit and connection); Claim 6: The flange element includes a pour spout 202 disposed therein to permit liquid juice to be poured from the container (Lown, Fig. 1); 

Regarding claim 7, Morgan, Liu and Lown combined discloses or suggests the fluid separation apparatus of claim 6 except wherein the flange element further includes additional openings disposed therein to permit air to escape the container when the fluid separation apparatus is in use.
However, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include additional openings for any structural or functional purpose deemed necessary, including permitting air to escape the container when the fluid separation apparatus is in use since this will facilitate the balancing of fluid pressure that allows the fluid to readily flow.  Additionally, one may view additional holes or openings as ornamental or an obvious design choice.  

		Regarding claims 8-10, Morgan and Liu combined discloses or suggests the fluid separation apparatus of claim 1 wherein the filtering device includes a mesh sidewall, a mesh bottom (Morgan, Figs. 1-4), except a band disposed on a lower end of the filtering device to secure a lower portion of the mesh sidewall to the mesh bottom, and a top rim connected to a top part of the mesh sidewall, the top rim having an outwardly directed flange that engages a ledge portion of the flange element of the filter basket to support the filtering device.
		However, an appropriately arranged band, top rim and flange are traditional or ornamental features and it would have been obvious to add such features as appropriate to hold the mesh and to secure the filter device.
	Additional Disclosure Included: Claim 9: The fluid separation apparatus of claim wherein the filter basket or the container has a handle disposed thereon (Morgan, [0024]); Claim 10: The press of the press assembly is flat across an entire bottom portion of the press and has an outer diameter that is slightly less than an inner diameter of the mesh sidewall of the filtering device (Liu, Figs. 1-6; also, it would have been obvious for the outer diameter to be slightly less than an inner diameter of the mesh sidewall for an appropriate fit of the two components).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571) 270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web)).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779